DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 10/19/2020. 
Claims 1-58 are pending in this application, with claims 1,27,30 and 56 being independent. 

Claim Objections
Claims 6-7,14,35-36 and 43 are objected to because of the following informalities:
In claim 6, line 1, the claim should be dependent claim to the claim 2. For the examination purpose, the claim 6 is considered as dependent claim to the claim 2
In claim 7, line 1, the claim should be dependent claim to the claim 5. For the examination purpose, 
In claim 14, line 1, the claim should be dependent claim to the claim 12. For the examination purpose, the claim 14 is considered as dependent claim to the claim 12
In claim 35, line 1, the claim should be dependent claim to the claim 31. For the examination purpose, the claim 35 is considered as dependent claim to the claim 31
In claim 36, line 1, the claim should be dependent claim to the claim 34. For the examination purpose, the claim 36 is considered as dependent claim to the claim 34
In claim 43, line 1, the claim should be dependent claim to the claim 41. For the examination purpose, the claim 43 is considered as dependent claim to the claim 41

Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure paragraph [0003], line 5, the phrase “LLA” should be corrected to ---LAA---
In the published the disclosure, All references for Fig.23 are missing
In the published disclosure, the reference “23” for Fig.2 is missing
Any acronym should be expanded when it is introduced first time in the specifications
		
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,23-27,30-31 and 52-56 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Li et al. (US 2019/0037509 Al, hereinafter referred to as “Li”).

Regarding Claims 1,27,30 and 56, Li discloses methods and devices for transmitting (Fig.1,28 Ref:102,116 Para[0093] The eNB (i.e. base station)) and receiving (Fig.1,28 Ref:116 Para[0093] The UE) a Synchronization Signal block (SS-block) (Fig.28 Para[0178] The eNB transmits SSB), comprising: configuring the SS-block in a New Radio (NR) unlicensed spectrum (Para[0191] Li’s invention is for the NR-Unlicensed system), wherein the SS-block occupies x OFDM symbols, with x being a positive (Para[0159] The SS/PBCH block consists of 4 OFDM symbols); and transmitting the SS-block to a user equipment (Fig.1 Ref:116 Para[0013] The base station transmits SSB to the UE) with a preset or configured subcarrier spacing (Fig.1 Para[0013] The base station determines SCS for the transmission of the SSB).

Specifically for claim 30, Li discloses the device that includes a processor (Fig.2 Ref:225) and a memory (Fig.2 Ref:230).
Specifically for claim 56, Li discloses the device that includes a processor (Fig.3 Ref:340) and a memory (Fig.2 Ref:360).
Regarding claims 2 and 31, Li discloses the methods and the devices as explained above for Claim 1. Li further discloses wherein the SS- block comprises a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Physical Broadcast Channel (PBCH) (Para[0159] The SS/PBCH block consists of PSS, SSS and PBCH).
Regarding claims 23 and 52, Li discloses the methods and the devices as explained above for Claim 1. Li further (Fig.26A Para[0274] The SCS for SS/PBCH blocks at 30KHz).
Regarding claims 24 and 53, Li discloses the methods and the devices as explained above for Claim 1. Li further discloses wherein the preset or configured subcarrier spacing is 60 kHz (Fig.26A Para[0274] The SCS for SS/PBCH blocks at 60KHz).
Regarding claims 25 and 54, Li discloses the methods and the devices as explained above for Claim 1. Li further discloses wherein when x is 1, 2, or 3, a base station is configured to transmit 4 SS-blocks in one time slot (Fig.26A Para[0275,0277] The number of SSBs at 30KHz in one slot are 4 which uses up to 4 symbols per block).
Regarding claims 26 and 55, Li discloses the methods and the devices as explained above for Claim 1. Li further discloses wherein, when x is 1, a base station is configured to transmit 8 SS-blocks in one time slot (Fig.26A Para[0275,0277] The number of SSBs at 60KHz in one slot are 8 which uses up to 4 symbols per block).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3,5,7,11,32,34,36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ahn et al. (US 2019/0028253 Al, hereinafter referred to as “Ahn”).

Regarding claims 3 and 32, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose wherein when the SS-block occupies 1 OFDM symbol, the PSS, the SSS, and the PBCH are configured to occupy the OFDM symbol in a manner of frequency division multiplexing.
However, Ahn from the same field of invention discloses wherein when the SS-block occupies 1 OFDM symbol, the PSS, the SSS, and the PBCH are configured to occupy the OFDM symbol in a manner of frequency division multiplexing (Ahn Fig.2(A) Para[0031] The PSS, SSS and PBCH are frequency multiplexed in one OFDM symbol).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “wherein when the SS-block occupies 1 OFDM symbol, the PSS, the SSS, and the PBCH are configured to occupy the OFDM symbol in a manner of frequency division multiplexing” as taught by Ahn. The suggestion/motivation would have been to utilize different width beam to improve coverage and throughput (Ahn Para[0004]).

Regarding claims 5 and 34, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose wherein when the SS-block occupies 2 OFDM symbols, each of the PSS and the SSS is configured to occupy 1 OFDM symbol, and the OFDM symbols occupied by the PSS and the SSS are subjected to a frequency division multiplexing by the PBCH.
However, Ahn from the same field of invention discloses wherein when the SS-block occupies 2 OFDM symbols, each of the PSS and the SSS is configured to occupy 1 OFDM symbol,  (Ahn Fig.3 Para[0039] The PSS, SSS occupy one OFDM symbol each and PBCH is frequency multiplexed with PSS and SSS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “wherein when the SS-block occupies 2 OFDM symbols, each of the PSS and the SSS is configured to occupy 1 OFDM symbol, and the OFDM symbols occupied by the PSS and the SSS are subjected to a frequency division multiplexing by the PBCH” as taught by Ahn. The suggestion/motivation would have been to utilize different width beam to improve coverage and throughput (Ahn Para[0004]).

Regarding claims 7 and 36, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose wherein the PBCH is configured to utilize a frequency domain resource in the OFDM symbols occupied by the PSS and the SSS.

However, Ahn from the same field of invention discloses wherein the PBCH is configured to utilize a frequency domain resource in the OFDM symbols occupied by the PSS and the SSS (Ahn Para[0048] The PBCH payload is mapped to according to the transmission mode where frequency multiplexing provides resources in the frequency domain. See Li Fig.28A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “wherein the PBCH is configured to utilize a frequency domain resource in the OFDM symbols occupied by the PSS and the SSS” as taught by Ahn. The suggestion/motivation would have been to utilize different width beam to improve coverage and throughput (Ahn Para[0004]).

Regarding claims 11 and 40, Li in view of Ahn discloses the methods and the devices as explained above for Claim 1. Li further discloses wherein the PBCH is configured to (Li Fig.49 Para[0466] The PBCH occupies 8 PRBs in the SSB).



Claims 4 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tenny et al. (US 2019/0124533 Al, hereinafter referred to as “Tenny”).
		
Regarding claims 4 and 33, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose wherein when the SS-block occupies 2 OFDM symbols, the PSS and the SSS are configured to occupy 1 OFDM symbol in a manner of frequency division multiplexing, and the PBCH is configured to occupy 1 OFDM symbol.
However, Tenny from the same field of invention discloses wherein when the SS-block occupies 2 OFDM symbols, the PSS and the SSS are configured to occupy 1 OFDM symbol in a manner of frequency division multiplexing, (Tenny Fig.2 Para[0034] The PSS and SSS are frequency multiplexed and PBCH occupies one OFDM symbol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “wherein when the SS-block occupies 2 OFDM symbols, the PSS and the SSS are configured to occupy 1 OFDM symbol in a manner of frequency division multiplexing, and the PBCH is configured to occupy 1 OFDM symbol” as taught by Tenny. The suggestion/motivation would have been to coordinate measurement gaps for supporting extreme variations in frequency bands (Tenny Para[0003]).



Claims 6 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of MOON et al. (US 2020/0112846 Al, hereinafter referred to as “Moon”).
		
Regarding claims 6 and 35, Li discloses the methods and the devices as explained above for Claim 1. Li does not 
However, Moon from the same field of invention discloses wherein when the SS-block occupies 3 OFDM symbols, each of the PSS, the SSS, and the PBCH is configured to occupy 1 OFDM symbol (Moon Fig.11(a) Para[0198] The PSS, SSS and PBCH is occupying one OFDM symbol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “wherein when the SS-block occupies 3 OFDM symbols, each of the PSS, the SSS, and the PBCH is configured to occupy 1 OFDM symbol” as taught by Moon. The suggestion/motivation would have been to transmit and receive signal based on different numerology (Moon Para[0006]).




Claims 8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ko et al. (US 2020/0383129 Al, hereinafter referred to as “Ko”).
		
Regarding claims 8 and 37, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose wherein when the SS-block occupies 3 OFDM symbols, the PSS and the SSS are configured to occupy 1 OFDM symbol in a manner of frequency division multiplexing, and the PBCH is configured to occupy 2 OFDM symbols.
However, Ko from the same field of invention discloses wherein when the SS-block occupies 3 OFDM symbols, the PSS and the SSS are configured to occupy 1 OFDM symbol in a manner of frequency division multiplexing, and the PBCH is configured to occupy 2 OFDM symbols (Ko Fig.9(b) Para[0078-79,0091] The PSS are SSS frequency multiplexed in one OFDM symbol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the Ko. The suggestion/motivation would have been for efficiently configuring the relationship between the resources structure for helping the UE for easy network access(Ko Para[0007]).



Claims 9-10 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tang (US 2020/0366452 Al, hereinafter referred to as “Tang”).
		
Regarding claims 9 and 38, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose wherein when the SS-block occupies 4 OFDM symbols, the PSS is configured to occupy 1 OFDM symbol, the SSS is configured to occupy 1 OFDM symbol, and the PBCH is configured to occupy 2 OFDM symbols.


However, Tang from the same field of invention discloses wherein when the SS-block occupies 4 OFDM symbols, the PSS is configured to occupy 1 OFDM symbol, the SSS is configured to occupy 1 OFDM symbol, and the PBCH is configured to occupy 2 OFDM symbols (Tang Fig.1B Para[037] The PSS and SSS one OFDM symbol and PBCH is occupying two OFDM symbols).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “wherein when the SS-block occupies 4 OFDM symbols, the PSS is configured to occupy 1 OFDM symbol, the SSS is configured to occupy 1 OFDM symbol, and the PBCH is configured to occupy 2 OFDM symbols” as taught by Tang. The suggestion/motivation would have been to improve the quality of signal transmission on the unlicensed spectrum (Tang Para[0004]).

Regarding claims 10 and 39, Li discloses the methods and the devices as explained above for Claim 1. Li does not 
However, Tang from the same field of invention discloses wherein the PBCH is configured to utilize a frequency domain resource in the OFDM symbol occupied by the SSS (Tang Fig.1B Para[037] The PBCH is using resources from the OFDM symbol for SSS (i.e. frequency multiplexed)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “wherein the PBCH is configured to utilize a frequency domain resource in the OFDM symbol occupied by the SSS” as taught by Tang. The suggestion/motivation would have been to improve the quality of signal transmission on the unlicensed spectrum (Tang Para[0004]).






Claims 12,14,41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yin et al. (US 2016/0135179 Al, hereinafter referred to as “Yin”).
		
Regarding claims 12 and 41, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose wherein the SS- block comprises a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS).
However, Yin from the same field of invention discloses wherein the SS- block comprises a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) (Yin Fig.9 Para[0137] The PSS and SSS in one SSB).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “wherein the SS- block comprises a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS)” as taught by Yin. The suggestion/motivation would have been to improve communication flexibility and efficiency (Yin Para[0005]).

Regarding claims 14 and 43, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose wherein when the SS-block occupies 2 OFDM symbols, the PSS is configured to occupy 1 OFDM symbol, and the SSS is configured to occupy 1 OFDM symbol.
However, Yin from the same field of invention discloses wherein when the SS-block occupies 2 OFDM symbols, the PSS is configured to occupy 1 OFDM symbol, and the SSS is configured to occupy 1 OFDM symbol (Yin Fig.9 Para[0137] The PSS and SSS each occupies one OFDM symbol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “wherein when the SS-block occupies 2 OFDM symbols, the PSS is configured to occupy 1 OFDM symbol, and the SSS is configured to occupy 1 OFDM symbol” as taught by Yin. The suggestion/motivation would have been to improve communication flexibility and efficiency (Yin Para[0005]).



Claims 13 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yin and Ko.
		
Regarding claims 13 and 42, Li in view of Yin discloses the methods and the devices as explained above for Claim 1. Li in view of Yin does not explicitly disclose wherein when the SS-block occupies 1 OFDM symbol, the PSS and the SSS are configured to occupy the symbol in a manner of frequency division multiplexing.
However, Ko from the same field of invention discloses wherein when the SS-block occupies 1 OFDM symbol, the PSS and the SSS are configured to occupy the symbol in a manner of frequency division multiplexing (Ko Fig.9(b) Para[0078-79,0091] The PSS are SSS frequency multiplexed in one OFDM symbol).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Yin to have the feature of “wherein when the SS-block occupies 1 OFDM symbol, the PSS and the SSS are configured to occupy the symbol in a manner of frequency division multiplexing” Ko. The suggestion/motivation would have been for efficiently configuring the relationship between the resources structure for helping the UE for easy network access(Ko Para[0007]).



Claims 15-17,19,44-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of DAMNJANOVIC et al. (US 2018/0316454 Al, hereinafter referred to as “Damnjanovic”).
		
Regarding claims 15 and 44, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose wherein before or after the OFDM symbol occupied by the SS-block there are y OFDM symbols, where a base station is configured to transmit a physical downlink control channel, a control resource set, a channel state information reference signal or a demodulation reference signal in the y OFDM symbols, wherein y is zero or a positive integer.


However, Damnjanovic from the same field of invention discloses wherein before or after the OFDM symbol occupied by the SS-block there are y OFDM symbols, where a base station is configured to transmit a physical downlink control channel in the y OFDM symbols (Damnjanovic Fig.2 Para[0066] The downlink control information occupies 2 OFDM symbols), a control resource set (Not given patentable weight due to non-selective option in the claim), a channel state information reference signal (Not given patentable weight due to non-selective option in the claim) or a demodulation reference signal (Not given patentable weight due to non-selective option in the claim), wherein y is zero (Not given patentable weight due to non-selective option in the claim) or a positive integer (Damnjanovic Fig.2 Para[0066] The downlink control information occupies 2 OFDM symbols).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “wherein before or after the OFDM symbol occupied by the SS-block there are y OFDM symbols, where a Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).

Regarding claims 16 and 45, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose wherein the y OFDM symbols and one preceding or following SS-block constitute an integral resource unit.
However, Damnjanovic from the same field of invention discloses wherein the y OFDM symbols and one preceding or following SS-block constitute an integral resource unit (Damnjanovic Fig.2 Para[0066,0068] The SS burst (i.e. integral resource unit) consists of DL control information and SS block).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).

Regarding claims 17 and 46, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose one or more of the integral resource units are configured to be continuously transmitted in a duration of a Discovery Reference Signal (DRS), in a measurement window, or in a duration of a reference signal corresponding to the measurement window.
However, Damnjanovic from the same field of invention discloses one or more of the integral resource units are configured to be continuously transmitted in a duration of a Discovery Reference Signal (DRS) (Not given patentable weight due to non-selective option in the claim), in a measurement window (Damnjanovic Para[0068] Multiple SS burst sets are sent in the DTMC window), or in a duration of a reference signal corresponding to the measurement (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “one or more of the integral resource units are configured to be continuously transmitted in a duration of a Discovery Reference Signal (DRS), in a measurement window” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).

Regarding claims 19 and 48, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose wherein a preset transmission timing for the integral resource unit is set in a preset OFDM symbol.
However, Damnjanovic from the same field of invention discloses wherein a preset transmission timing for the integral resource unit is set in a preset OFDM symbol (Damnjanovic Para[0068] The tone spacing (i.e. preset time) of OFDM symbol is used).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “wherein a preset transmission timing for the integral resource unit is set in a preset OFDM symbol” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).



Claims 18 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Damnjanovic and further in view of SAHLIN et al. (US 2020/0288503 Al, hereinafter referred to as “Sahlin”).
		
Regarding claims 18 and 47, Li in view of Damnjanovic discloses the methods and the devices as explained above for Claim 1. Li in view of Damnjanovic does not explicitly 
However, Sahlin from the same field of invention discloses wherein a plurality of the integral resource units is subjected to a frequency division multiplexing (Sahlin Fig.2 Para[0007] The multiple SSBs are associated with one occasion which is one time-frequency resource (i.e. multiplexed)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Damnjanovic to have the feature of “wherein a plurality of the integral resource units is subjected to a frequency division multiplexing” as taught by Sahlin. The suggestion/motivation would have been to improve UE’s ability to receive RAR with maximum probability (Sahlin Para[0018]).





Claims 20,22,49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Damnjanovic and further in view of ISLAM et al. (US 2019/0110242 Al, hereinafter referred to as “Islam”).
		
Regarding claims 20 and 49, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose before transmitting the integral resource unit to the user equipment: performing a pre-transmission monitoring; if a channel is monitored as being idle, transmitting the integral resource unit to the user equipment at the preset transmission timing; if the channel is monitored as being busy, postponing the transmission of the integral resource unit and indicating a postponed time to the user equipment. Damnjanovic further discloses before transmitting the integral resource unit to the user equipment: performing a pre-transmission monitoring; if a channel is monitored as being idle, transmitting the integral resource unit to the user equipment at the preset transmission timing (Damnjanovic Fig.2 Para[0067] The base station transmits SSB when the medium is free after CCA). 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “before transmitting the integral resource unit to the user equipment: performing a pre-transmission monitoring; if a channel is monitored as being idle, transmitting the integral resource unit to the user equipment at the preset transmission timing” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).
Li in view of Damnjanovic does not explicitly disclose if the channel is monitored as being busy, postponing the transmission of the integral resource unit and indicating a postponed time to the user equipment.
However, Islam from the same field of invention discloses if the channel is monitored as being busy, postponing the transmission of the integral resource unit and indicating a postponed time to the user equipment (Islam Fig.11 Para[0077,0107-108] When the base station determines sever congestion, the Backoff indicator (i.e. postponed time) provided to the UE has values value in millisecond).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Damnjanovic to have the feature of “if the channel is monitored as being busy, postponing the transmission of the integral resource unit and indicating a postponed time to the user equipment” as taught by Islam. The suggestion/motivation would have been to improve UE’s ability for the network access (Islam Para[0006]).

Regarding claims 22 and 51, Li in view of Damnjanovic discloses the methods and the devices as explained above for Claim 1. Li in view of Damnjanovic does not explicitly disclose wherein the postponed time indicated by the base station is carried by a demodulation reference signal in the PBCH, by a master information block in the PBCH, or by a demodulation reference signal in the physical downlink control channel associated with the SS-block. 

However, Islam from the same field of invention discloses wherein the postponed time indicated by the base station is carried by a demodulation reference signal in the PBCH (Islam Fig.11 Para[0093] The Backoff indicator (i.e. postponed time) provided to the UE via DMRS), by a master information block in the PBCH (Not given patentable weight due to non-selective option in the claim), or by a demodulation reference signal in the physical downlink control channel associated with the SS-block (Not given patentable weight due to non-selective option in the claim).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Damnjanovic to have the feature of “wherein the postponed time indicated by the base station is carried by a demodulation reference signal in the PBCH” as taught by Islam. The suggestion/motivation would have been to improve UE’s ability for the network access (Islam Para[0006]).


Claims 21 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Damnjanovic and further in view of Harada et al. (US 2019/0150202 Al, hereinafter referred to as “Harada”).
		
Regarding claims 21 and 50, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose before transmitting the integral resource unit to the user equipment: performing a pre-transmission monitoring; if a channel is monitored as being idle, transmitting the integral resource unit to the user equipment at the preset transmission timing; if the channel is monitored as being busy, cancelling the transmission of the integral resource unit. Damnjanovic further discloses before transmitting the integral resource unit to the user equipment: performing a pre-transmission monitoring; if a channel is monitored as being idle, transmitting the integral resource unit to the user equipment at the preset transmission timing (Damnjanovic Fig.2 Para[0067] The base station transmits SSB when the medium is free after CCA). 


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “before transmitting the integral resource unit to the user equipment: performing a pre-transmission monitoring; if a channel is monitored as being idle, transmitting the integral resource unit to the user equipment at the preset transmission timing” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).
Li in view of Damnjanovic does not explicitly disclose if the channel is monitored as being busy, cancelling the transmission of the integral resource unit.
However, Harada from the same field of invention discloses if the channel is monitored as being busy, cancelling the transmission of the integral resource unit (Harada Para[0035] When the channel is judged as busy, the transmission point makes not transmission).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Damnjanovic to have the feature of “if the channel is monitored as being busy, cancelling the transmission of the integral resource unit” as taught by Harada. The suggestion/motivation would have been to implement access procedure for LAA (Harada Para[0011]).



Claims 28 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Islam.
		
Regarding claims 28 and 57, Li discloses the methods and the devices as explained above for Claim 1. Li does not explicitly disclose if a transmission of the SS-block is postponed, receiving a postponed time, so that when a user equipment is performing a cell search, timing information of a searched cell is obtained according to the postponed time and a time index for the SS-block. 

However, Islam from the same field of invention discloses if a transmission of the SS-block is postponed, receiving a postponed time, so that when a user equipment is performing a cell search, timing information of a searched cell is obtained according to the postponed time and a time index for the SS-block (Islam Para[0077-78,0081] The UE selects waiting time according to the BI received. The SSB index is sent from the BS to indicate its location within the SSB burst).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li to have the feature of “if a transmission of the SS-block is postponed, receiving a postponed time, so that when a user equipment is performing a cell search, timing information of a searched cell is obtained according to the postponed time and a time index for the SS-block” as taught by Islam. The suggestion/motivation would have been to improve UE’s ability for the network access (Islam Para[0006]).


Claims 29 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Islam and further in view of Damnjanovic.
		
Regarding claims 29 and 58, Li in view of Islam discloses the methods and the devices as explained above for Claim 1. Li in view of Islam does not explicitly disclose wherein before or after the OFDM symbol occupied by the SS-block there are y OFDM symbols, where a base station is configured to transmit a physical downlink control channel, a control resource set, a channel state information reference signal or a demodulation reference signal in the y OFDM symbols, wherein y is zero or a positive integer.
However, Damnjanovic from the same field of invention discloses wherein before or after the OFDM symbol occupied by the SS-block there are y OFDM symbols, where a base station is configured to transmit a physical downlink control channel in the y OFDM symbols (Damnjanovic Fig.2 Para[0066] The downlink control information occupies 2 OFDM symbols), a control resource set (Not given patentable weight due to non-selective option in the claim), a channel state information reference signal (Not given patentable weight due to non-selective option in the claim) or a demodulation reference signal (Not given patentable weight due to non-selective option in the claim), wherein y is zero (Not given patentable weight due to non-selective option in the claim) or a positive integer (Damnjanovic Fig.2 Para[0066] The downlink control information occupies 2 OFDM symbols). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Li and Islam to have the feature of “wherein before or after the OFDM symbol occupied by the SS-block there are y OFDM symbols, where a base station is configured to transmit a physical downlink control channel in the y OFDM symbols, wherein y is a positive integer” as taught by Damnjanovic. The suggestion/motivation would have been to improve the system reliability and energy efficiency for enhanced medium access (Damnjanovic Para[0006]).



Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2020/0119966 to  Takeda (Fig.3 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2021/0360553 to Atungsiri (Fig.3 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2018/0084593 to  (Fig.22D and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SUDESH M PATIDAR/Examiner, Art Unit 2415